 BIOMEDICAL RESOURCES CORP.Biomedical Resources Corporation of Northern Cali-fornia and Office and Professional EmployeesUnion Local 29, AFL-CIO. Case 32-CA-518May 17. 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on November 3, 1977. byOffice and Professional Employees Union Local 29.,AFL-CIO, herein called the Union, and duly servedon Biomedical Resources Corporation of NorthernCalifornia, herein called Respondent. the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 32, issued a com-plaint and notice of hearing on November 15. 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on September 27,1977, following a Board election in Case 20-RC13427, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;: and that.commencing on or about October 31. 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On November 27. 1977, Respondent filedits answer to the complaint admitting in part. anddenying in part, the allegations in the complaint.On January 3, 1978, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment and a brief in support of the Motionfor Summary Judgment, with appendices attached.Subsequently, on January 18, 1978, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralOfficial notice is taken of the record In the representation proceeding.Case 32 RC 10 (formerly 20-RC-13427). as the term "record" Is defined inSees. 102.68 and 102 69(g) of the Board's Rules and Regulations. Series 8, asamended See LTI Electrorvstentt, Inc., 166 NL.RB 938 (1967). enfd 388F.2d 683 (C.A. 4. 1968): Golden 4ge Beverage (Co, 167 NLRB 151 (1967),enfd. 415 F.2d 26 (C.A. 5. 1969): Intertrpe (Co ;. Penello, 269 F Supp. 573(D.C.Va., 1967): Follerr Corp, 164 NLRB 378 (1967). enfd. 397 F.2d 91(C A. 7. 1968). Sec. 9(d) of the NLRA, as amended.Counsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and answer to No-tice To Show Cause, Respondent contends that theUnion was improperly certified because supervisorsparticipation in the organizational campaign andmisrepresentations by the Union interfered with theemployees' choice in the election. The General Coun-sel argues that all material issues have been previous-ly decided and that there are no litigable issues offact requiring a hearing. We agree with the GeneralCounsel.Review of the record herein, including that in Case32 RC 10(formerlN 2(-RC-13427),discloses that aBoard election by secret ballot was conducted onJune 4, 1976. pursuant to a Stipulation for Certifica-tion Upon Consent Election, in a unit of all medicaltechnologist employees of Respondent at its SanFrancisco Bav Area locations, including Oakland.San Francisco, Walnut Creek, Concord, and Alamo,California. The tally of ballots showed that 10 voteswere cast for the Union. 9 against, with 2 challengedballots which were sufficient to affect the outcome ofthe election. Thereafter, Respondent filed timely ob-jections to conduct affecting the results of the elec-tion.2On Julv 30. 1976. the Regional Director forRegion 20 issued a complaint and notice of hearingin Case 2(-CA 11404 alleging that Respondent hadunlawfully discharged the two individuals whose bal-lots were challenged at the election. On August 18.1976, the Regional Director for Region 20 issued aReport on Objections and Challenged Ballots, rec-ommending that all of Respondent's objections beoverruled and that the two challenged ballots beopened and counted. citing International Ladies' (GAr-ment Workers' LUnion, 137 NLRB 1681 (1962). OnSeptember 9, 1976, Respondent filed exceptions tothat report. On January 19, 1977, the Board issued aEFssentialls. the objectlon, were based. as noted above. on the allegedparticipation of supersisors engaging in campaigning and related aclllstlesfor the I mnon. thereb interlfelring lth the emplo ees' free choiice in theelection. alleged superslsor; taint of the t nion's shois ng of Interet Ihereb'making the Board's conduct of the election improper: and alleged mal;ri.almisrepresentatoi ns of fact .ancernilg the ciollectlse-harg.aining proces, .union Interlial procedure lnd unrion-emlplpoee rclations and alleged mlsrep-resentations created by the Itnion's failure promptl? to file its resised con-stitution and bylaws with the Department of labor236 NLRB No. 16151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision, Direction and Order in which it adoptedthe Regional Director's recommendations to overrulethe Respondent's objections but directed that theballots of the challenged voters not be opened andcounted until after a determination was made as totheir status as employees or supervisors. On Mav 5.1977, an Administrative Law Judge issued his Deci-sion in Case 20 CA -11404 in which he found, intera/ia. that the two individuals whose ballots had beenchallenged in the election were supervisors within themeaning of the Act. No exceptions were taken tothose and other findings and on June 9, 1977, theBoard adopted the decision of the AdministrativeLaw Judge, dismissing the complaint in Case 20-CA 11404 in its entirety. On July 5, 1977, Respon-dent filed a request for reconsideration concerningelection objections. On July 18, 1977, the RegionalDirector for Region 20 issued a Supplemental Reporton Challenged Ballots and Order Denying Requestfor Reconsideration in which she recommended thatthe two challenged ballots be sustained and theBoard issue an appropriate certification. On Septem-ber 27, 1977, the Board issued a Supplemental Deci-sion and Certification of Representative in the un-derlying representation matter.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding. We therefore findthat Respondent has not raised any) issue which isproperly litigable in this unfair labor practice pro-ceeding. Accordingly, we grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Board makesthe following:i:INT)IN; S O}: FA(cII. IF it SIN[.SS ()OF RiS5'ONI)INIRespondent is a California corporation with itsprincipal facility located in Concord, California, andother facilities located in the vicinity of San Francis-co, C('alifornia, where it is engaged in the business ofmedical laboratory testing. During the past 12months Respondent derived gross revenues exceed-ing $500,000 and purchased and received suppliesvalued over $50.000 directly from suppliers locatedoutside the State of California.We find, on the basis of the foregoing. that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. TIHE LABOR ORGANIZATION INVOLVEDOffice and Professional Employees Union Local29, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.111. '111E UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitfThe following employees of Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All medical technologist employees of the Em-ployer at its San Francisco Bay Area locations,including Oakland, San Francisco, WalnutCreek, Concord, and Alamo, California; exclud-ing all the other employees including, but notlimited to, cytotechnologists, guards, and super-visors as defined in the Act.2. The certificationOn June 4, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on September 27, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about October 6, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about October 31, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 31, 1977, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-152 BIOMEDICAL RESOURCES CORP.ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR L ABOR PRACI( 1 S I P)NCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close. inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.v. THE REMED'Having found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. weshall order that it cease and desist therefrom, and.upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultrv Cornmpan, Inc., 136NLRB 785 (1962): Commerce Companiy d/bha LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964): Bur-neltt Construction Company. 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Biomedical Resources Corporation of North-ern California is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Office and Professional Employees Union Lo-cal 29, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All medical technologist employees of the em-ployer at its San Francisco Bay Area locations, in-cluding Oakland, San Francisco, Walnut Creek,Concord, and Alamo, California: excluding all theother employees including, but not limited to, cyto-technologists, guards. and supervisors as defined inthe Act. constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since September 27, 1977. the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaininng wvithin the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 31. 1977. andat all times thereafter. to hargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the emiployees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with. restrained, and coerced, and isinterfering with, restraining, and coercing. emploecesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and therebN has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORI)ERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Biomedical Resources Corporation of Northern Cali-fornia, Oakland, San Francisco. Walnut Creek. Con-cord. and Alamo, California. its officers, agents, suc-cessors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Office and ProfessionalEmployees Union Local 29. AFL-CIO, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All medical technologist employees of the Em-ployer at its San Francisco Bay Area locations,including Oakland, San Francisco, WalnutCreek. Concord, and Alamo. California: exclud-ing all the other employees including, but notlimited to, cytotechnologists. guards, and super-visors as defined in the Act.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act. DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Oakland. San Francisco. WalnutCreek, Concord. and Alamo. California, facilitiescopies of the attached notice marked "Appendix." ICopies of said notice, on forms provided by the Re-gional Director for Region 32. after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.In the event Ihat this Order is enforced hb a Judgment of a I ntedStates ('ourl of Appe.ls. the words in the notice readinig "Posted h ()riiderof the Na;tional I.Labor Relations Board" shall read "F'osled Pursuanil toJudgment of the ULnited Stailes (Court of A\ppeals FInforcing an Order of theNalional I abor Rdellation Board"APPENDIXNoriT E To EMPLOYI[ iSPOSTED) BY ORDER Of: 'IHINAHIONAI. LABOR RI.A-IIONS BOARDAn Agency of the United States GovernmentWE NVILL. NSO1 refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Of-fice and Professional Employees Union Local29, AFL CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.Wi WiLli NOt in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wi: wll. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All medical technologist employees of theEmployer at its San Francisco Bay Area loca-tions, including Oakland, San Francisco. Wal-nut Creek, Concord, and Alamo. California:excluding all the other employees including,but not limited to, cytotechnologists, guards.and supervisors as defined in the Act.BloMiEDi( Ar i RESOURCES CORPORATION OFNORI HERN CALIFORNIA